In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00025-CR
        ______________________________



      IN RE: ZAKEE KALEEM ABDULLAH




           Original Mandamus Proceeding




     Before Morriss, C.J., Carter and Moseley, JJ.
       Memorandum Opinion by Justice Carter
                                  MEMORANDUM OPINION

       Zakee Kaleem Abdullah has filed a petition for writ of mandamus in which he asks this

Court to direct the Honorable Nancy Talley, Justice of the Peace for Bowie County, Texas, to

lower bail. Abdullah states that he was arrested by warrant for theft and that when he appeared

before Justice Talley, she set his bail at $50,000.00. He also states that he presented various

motions by mail for filing, but copies were not file marked and returned to him. He asks this

Court to order the Honorable Nancy Talley to perform a duty required by law: to remove the

excessive bail, and that we order the District Clerk of Bowie County and/or the Clerk of the Justice

of the Peace Court to provide him with copies of the documents involved in the accusations against

him, as well as copies of his own pleadings.

       This Court has jurisdiction to issue a writ of mandamus against a “judge of a district or

county court in the court of appeals district.” TEX. GOV’T CODE ANN. § 22.221(b) (Vernon 2004).

The respondents in this case do not fall within those categories. Under the facts as stated by

Abdullah, we, therefore, have no mandamus jurisdiction over the named respondents.

       We deny the petition.



                                               Jack Carter
                                               Justice

Date Submitted:        January 25, 2011
Date Decided:          January 26, 2011



                                                  2
Do Not Publish




                 3